Title: General Orders, 10 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Wednesday October 10th 1781
                     Parole Rochelle
                     Countersigns Brest Antwerp
                  
                  For the Trenches tomorrow
                  Major General Baron SteubenBrigadr Generals Wayne and GistBaron Steuben’s Division will mount in the Trenches tomorrow.
                  That a want of materials may not cause an interruption to the present operations the Corps here after mentioned are directed (agreeably to the 33d article of the regulations for the service of the Siege) to prepare the proportions now assigned them with the utmost dispatch and to keep that quantity always in readiness by replacing the daily consumption.
                  The Saucissons are to be from nine to eighteen feet long the Gabions two and a Half feet wide and three feet high; and the Fascines six feet long.
                  The proportion of these materials to be furnished by the Militia to be apportioned to the several corps by their own Adjutant General.
                  Untill further Orders a Camp colour man to be sent from each Corps every morning at eight ô clock to the Quarter Master General’s Store at the Barn behind Allen’s house for the purpose of repairing the roads and cleansing the environs of the Camp
                  The Quarter Master General will furnish them with Tools and give them their directions.
                     List of trench materials of war
                  
               